Citation Nr: 0821530	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which found 
that the appellant's late husband did not have qualifying 
service in order to be eligible for VA benefits.
FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant are not adequate to 
prove such service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. §§ 101(2), 101(24), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.  However, in a January 2005 
letter, the RO informed the appellant of the criteria that 
must be met before she would be eligible to apply for VA 
benefits.

The appellant has been provided the opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  VA has associated with the claims folder all 
evidence the appellant has submitted relating to her late 
husband's service, and the RO has been diligent in its 
efforts to verify the relevant service with the NPRC.  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.
Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certification of Release of Discharge from 
Active Duty) or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained therein is accurate. 38 
C.F.R. § 3.203(a).

The claimant contends that her late husband served in the 
guerilla forces or the Philippine Commonwealth Army between 
October 1, 1942 and February 2, 1945.  In support of this 
contention, she has submitted copies of his Philippine 
service personnel records, including a discharge certificate, 
payroll records, a photograph, and affidavits from 
individuals who knew him during that time.  Unfortunately, 
these documents do not satisfy the requirements of 38 C.F.R. 
§ 3.203 because they were not issued by a U.S. service 
department.

When an appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements, VA should 
request the verification of service from the appropriate 
service department.  38 C.F.R. § 3.203.  The Court of Appeals 
for Veterans Claims (Court) has held that a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department 
refuses to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not 
with VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In the instant case, the NPRC reviewed the status of the 
claimant's spouse and found no evidence that he had service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Where the service department records 
fail to show threshold eligibility, the claim lacks legal 
merit or legal entitlement, and must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because 
the decedent's service does not meet the criteria described, 
the appellant does not meet the basic eligibility 
requirements for death benefits, and the claim must be denied 
based upon a lack of entitlement under the law.




ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


